Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-9 and 11-13 in the reply filed on 10/06/2021 is acknowledged. And also examiner notes claim 10 is part of Non-Elected Species II, therefore, claim 10 is withdrawn from prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand et al (2006/0138111) in views of Hagenlocher et al (9452544).
 	For claim 1, Hillebrand teaches a  method for determining a reference focus position (3 as shown in fig.1) of a beam (4 as shown in fig.1) of a beam based machine tool (1 as shown in fig.1) (abstract, lines 1-5), the method comprising: providing a relative motion trajectory (along of lines L1 or L2 or L3 or Ln as shown in fig.1) with area (the area of the path of L1 or L2 or L3 or Ln as shown in fig.1) with respect to a surrounding area (the surrounding areas around of L1 or L2 or L3 or Ln as shown in fig.1) (par.18, lines 1-7), wherein the area (the area of the path of L1 or L2 or L3 or Ln as shown in fig.1) is connected to the surrounding area via at least one bridge area (the gap or bridge the connects between L1, L2, L3, L4 till L9 as shown in fig.1) (par.19, lines 1-10) (examiner notes that the space between L1 and L2 is considered as bridge because it connects L1 to L2); and performing a plurality of test cuts (L1 or L2 or L3 or Ln as shown in fig.1) on a workpiece (5 as shown in fig.1), wherein at each test cut of the plurality of test cuts (the cutting thru lines of L1 or L2 or L3 or Ln as shown in fig.1), a cutting structure (the cutting thru lines of L1 or L2 or L3 or Ln as shown in fig.1) is cut in the workpiece (5 as shown in fig.1) by guiding the beam (4 as shown in fig.1) of the beam based machine tool (1 as shown in fig.1) along the relative motion trajectory (along of lines L1 or L2 or L3 or Ln as shown in fig.1) provided, wherein test cutting is 
 	Hillebrand fails to teach relative motion trajectory that delimits a discoid area.
	Hagenlocher teaches, similar laser cutting, relative motion trajectory that delimits a discoid area (21 as shown in fig.2b) (col.6, lines 30-45).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing on a workpiece whereby a part of the workpiece is separated from a remainder of the workpiece along a desired cut contour, by evaluating  on the basis of the detected radiation, whether the part of the workpiece was completely separated from the remainder of the workpiece during the cutting processing or completely pierce through the part of the workpiece possibly still present in the residual lattice (Hagenlocher, col.4, lines 35-40).
 	For claim 2, Hillebrand fails to teach evaluating whether for a single cutting structure, the workpiece has a disc held by at least one bridge in the discoid area of the relative motion trajectory or whether the workpiece has, in the discoid area of the relative motion trajectory, an opening in the workpiece formed in accordance with the 
 	Hagenlocher further teaches evaluating (evaluation device 18 as shown in fig.1) whether for a single cutting structure, the workpiece (2 as shown in fig.2b) has a disc held (at the connection line 23 as shown in fig.2b) by at least one bridge in the discoid area (21 as shown in fig.2b) of the relative motion trajectory or whether the workpiece has, in the discoid area (21 as shown in fig.2b) of the relative motion trajectory (the path of cutting 20 as shown in fig.2b), an opening (the opening of 21 as shown in fig.2b) in the workpiece formed in accordance with the relative motion trajectory (the path of cutting 20 as shown in fig.2b), and assigning the reference focus position based on the evaluating of the cutting structures (col.6, lines 40-60).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing on a workpiece whereby a part of the workpiece is separated from a remainder of the workpiece along a desired cut contour, by evaluating  on the basis of the detected radiation, whether the part of the workpiece was completely separated from the remainder of the workpiece during the cutting processing or completely pierce through the part of the workpiece possibly still present in the residual lattice (Hagenlocher, col.4, lines 35-40).
 	For claim 3, Hillebrand, as modified by Hagenlocher, fails to teach wherein evaluating comprises approaching and irradiating the associated discoid area and 
 	Hagenlocher further teaches evaluating (evaluation device 18 as shown in fig.1) approaching and irradiating the associated discoid area (21 as shown in fig.2b) and detecting radiation (10 as shown in fig.1) reflected from the held disc and/or radiation passing through the opening (opening of 21 as shown in fig.2b) in the workpiece (2 as shown in fig.2b) (col.6, lines 40-60).
 	 Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing on a workpiece whereby a part of the workpiece is separated from a remainder of the workpiece along a desired cut contour, by evaluating  on the basis of the detected radiation, whether the part of the workpiece was completely separated from the remainder of the workpiece during the cutting processing or completely pierce through the part of the workpiece possibly still present in the residual lattice (Hagenlocher, col.4, lines 35-40).
 	For claim 4, Hillebrand, as modified by Hagenlocher, further teaches wherein evaluating comprises optically recording (10 as shown in fig.1) an image of the workpiece (5 as shown in fig.1) in the area of the sequence of test cuts (the area of the path of L1 or L2 or L3 or Ln as shown in fig.1) and processing the image for recognition of held discs and/or openings in the workpiece (5 as shown in fig.1) (par.10, lines 1-12).  	For claim 5, Hillebrand, as modified by Hagenlocher, further teaches controlling machining of the workpiece based on a focus position assigned to the reference focus position (par.29, lines 1-15).  	For claim 6, Hillebrand, as modified by Hagenlocher, fails to teach identifying a central group of cutting structures, in which the workpiece has a disc held by at least one bridge in the discoid area, identifying, at the sides of the central group, edge groups of cutting structures, in which the workpiece has an opening in the discoid area, and assigning a central position that is assigned to the central group or that is centrally between the edge groups as the reference focus position. 
 	Hagenlocher further teaches identifying a central group of cutting structures, in which the workpiece has a disc held (at the connection line 23 as shown in fig.2b) by at least one bridge in the discoid area (21 as shown in fig.2b), identifying, at the sides of the central group, edge groups of cutting structures, in which the workpiece (2 as shown in fig.2b) has an opening in the discoid area (21 as shown in fig.2b), and assigning a central position (22 as shown in fig.2b) that is assigned to the central group or that is centrally between the edge groups as the reference focus position (col.6, lines 40-60).
  	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing on a workpiece whereby a part of the workpiece is separated from a remainder of the workpiece along a desired cut contour, by evaluating  on the basis of the detected 
 	For claim 7, Hillebrand, as modified by Hagenlocher, further teaches wherein test cuts are performed in a central area in which the reference focus position is to be expected, and test cuts are performed on both sides of the central area, and/or wherein the focus positions specific to the test cuts differ by an adjustable, step size in a propagation direction (par.23, lines 1-15).  	For claim 8, Hillebrand, as modified by Hagenlocher, further teaches wherein the relative motion trajectory (along of lines L1 or L2 or L3 or Ln as shown in fig.1) in the at least one bridge area (the gap or bridge the connects between L1, L2, L3, L4 till L9 as shown in fig.1) (par.19, lines 1-10) comprises two line segments extending along one another (between b01 as shown in fig.3) and characterized by a predetermined distance, and wherein, when the workpiece is positioned in the reference focus position (par.18, lines 1-10 and par.19, lines 1-10), cut widths generated in the bridge area (par.18, lines 1-10 and par.19, lines 1-10). However, Hillebrand, as modified by Hagenlocher, fails to teach widths generated in the bridge area are in the range of 10% to 45% of the predetermined distance. 

 	For claim 9, Hillebrand, as modified by Hagenlocher, fails to teach wherein the relative motion trajectory in the discoid area has a substantially closed annular shape, wherein the substantially closed annular shape merges at ends of the substantially closed annular shape into the two line segments of the at least one bridge area. 
 	Hagenlocher teaches wherein the relative motion trajectory (the path along 20 as shown in fig.2b) in the discoid area (21 as shown in fig.2b) has a substantially closed annular shape (the 21 shows as circular or partially circular a shown in fig.2b), wherein the substantially closed annular shape merges at ends of the substantially closed annular shape into the two line segments of the at least one bridge area (col.6, lines 40-60).
  	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing 
 	For claim 11, Hillebrand, as modified by Hagenlocher, further teaches wherein the spaced apart line segments extend different distances away from the central area with respect to one another (the separation of lines L1 or L2 or L3 or Ln as shown in fig.1 and fig.3).  	For claim 12, Hillebrand teaches machine tool (1 as shown in fig.1) (abstract, lines 1-2) comprising a laser processing system with a laser system (system of element 1 as shown in fig.1), a workpiece holder (6 as shown in fig.1), a laser processing head (2 as shown in fig.1), wherein the laser processing head is optically connected to the laser system (system of element 1 as shown in fig.1) and a relative motion between the laser processing head (2 as shown in fig.1) and the workpiece holder (6 as shown in fig.1) for guiding a laser beam (4 as shown in fig.1) along a trajectory (the path of travel of laser along lines of L1 or L2 or L3 or Ln as shown in fig.1 and fig.3) over the workpiece (5 as shown in fig.1) can be effected (par.17, lines 1-20), and wherein the control unit (evaluation unit in abstract, lines 5-6) is configured to cause the laser beam (4 as shown in fig.1) to perform a plurality of test cuts on the workpiece (5 as shown in 
Hillebrand fails to teach a control unit configured to obtain a relative motion trajectory that delimits a discoid area with respect to a surrounding area, the discoid area being connected to the surrounding area via at least one bridge area.
 	Hagenlocher teaches a control unit (19 as shown in fig.1) configured to obtain a relative motion trajectory (the path along 20 as shown in fig.2b) that delimits a discoid area (21 as shown in fig.2b) with respect to a surrounding area (the surrounding area of 21 as shown in fig.2b), the discoid area (21 as shown in fig.2b) being connected to the surrounding area via at least one bridge area (23 as shown in fig.2b) (col.6, lines 30-45).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify the area of Hillebrand to include delimits a discoid area as taught and suggested by Hagenlocher for purpose of monitoring cutting processing on a workpiece whereby a part of the workpiece is separated from a remainder of the workpiece along a desired cut contour, by evaluating  on the basis of the detected radiation, whether the part of the workpiece was completely separated from the 
For claim 13, Hillebrand, as modified by Hagenlocher, further teaches a camera (10 as shown in fig.1) configured to record an image of the cutting structure generated at each test cut in accordance with the relative motion trajectory (traveling or cutting along of lines L1 or L2 or L3 or Ln as shown in fig.1) (par.10, lines 1-12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761